DETAILED ACTION
Claims 1-7 and 10-20 are presented for examination. Claims 1, 5-7, 13, and 17-19 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
Claims 1 and 13 are newly rejected under §112(b) as necessitated by the added claim language.
Response to Arguments
Applicant's remarks filed 1 September 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 10 argues:
Chopra fails to disclose a real-time model as alleged by the NFOA. Chopra discloses "a real-time interactive ML model" (emphasis added) wherein the model "incorporates domain knowledge ... as the model is built" (emphasis added) (Chopra, Paragraph [0006]). As such, Chopra discloses that the model can be altered and created by the user in real time, not that the model is a zero phase delay, no-latency model as is recited in amended independent claim 1.
This argument is unpersuasive.
Applicant’s argument would require the machine learning models to somehow be real-time while being used interactively with the user while somehow not being real-time when used in other ways. The models are the models and being real-time in one situation (interactive with the user) indicates the models have the requisite no-latency zero phase delay for real-time operation. There is no reason to think the model somehow changes its latency characteristics when the model is output for deployment. See Chopra paragraph 74 regarding deployment of the model.
Specification
The Specification has been appropriately corrected. Accordingly, Examiner's objection(s) to the specification is withdrawn.
Claim Objections
Claims 5, 6, 17, and 18 have been appropriately corrected. Accordingly, Examiner's objection(s) to the claim(s) are withdrawn.
Claim Rejections - 35 USC § 112
Claim 7 has been appropriately corrected and claim and claims 7 and 8 were canceled. Accordingly, Examiner's rejection of claims 7-9 under § 112 is withdrawn. However, Examiner maintains the rejection of claim 19 and presents new §112 rejections as follows:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 last clause recites “wherein the machine learning system is a no-latency filter.” However, claim 1 preamble recites “A machine learning system …, the machine learning system comprising: ….” Thus, claim 1 first defines the machine learning system according to the ML models, a first-level feature creation module, and a combination module. Then in the last clause the machine learning system is redefined to be “a no-latency filter.” This double, but different, definition of the machine learning system makes it unclear which elements are a part of the machine learning system and which are not. Furthermore, the relationship between the filter and the modules is unclear as no association is defined between these different claim elements. Perhaps Applicant intended to recite “wherein the machine learning system [[is]] further comprises a no-latency filter.”?
Claim 13 last clause recites “wherein the machine learning system is a no-latency filter.” This recitation causes similar double definition problems as in claim 1 above and is rejected for the same reasons.
Dependent claims 2-12 and 14-20 are rejected for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 19 recites “wherein the one or more machine learning models comprises a single machine learning model.” However, claim 13 already recites “one or more machine learning models.” One or more is at least a single one. Therefore claim 19 fails to further limit claim 13 upon which it depends.
Note, claim 19’s recitation of “comprises” is open ended. If Applicant intends a closed-form recitation then claim 19 could be amended to recite:
19. (Currently Amended) The method of claim 13, wherein the one or more machine learning models  consists of a single machine learning model.

OR

19. (Currently Amended) The method of claim 13, wherein the one or more machine learning models comprises only one .

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 10, 11, 13-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0293940 A1 Chopra, et al. [herein “Chopra”].
Claim 1 recites “1. A machine learning system configured to provide an output based on one or more channel inputs.” Chopra paragraph 74 lines 1-4 disclose “outputting the [Machine learning (ML)] model 118 for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data.” Producing predictions from dependent variables is producing a machine learning output based on one or more channel inputs.
Chopra paragraph 34 lines 1-4 disclose “a source 102 is a source of data of a system such as flight data for an aircraft recorded by an airborne flight recorder (e.g., QAR) with input from sensors or avionic systems onboard the aircraft.” Input from sensors is at least one example of data of an input channel.
Claim 1 further recites “the machine learning system comprising: one or more machine learning models, each configured to: receive: the one or more channel inputs; and additional feature inputs based on the one or more channel inputs; and produce a machine learning model output.” Chopra paragraph 2 discloses “a [Machine learning (ML)] model (also called a rule or a function) that maps input data (also called explanatory variables or predictors) to output data (also called dependent variables or response variables) according to a machine learning algorithm.” Input data is inputs of an input channel. Output data is produced output of the machine learning model.
Furthermore, Chopra paragraph 74 lines 1-4 disclose “outputting the ML model 118 for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data.” Producing predictions from dependent variables is producing a machine learning output based on one or more channel inputs.
Claim 1 further recites “wherein each of the one or more machine learning models is implemented in one or more hardware processors.” Chopra paragraph 79 discloses “The processing circuitry 902 may be a number of processors, a multi-core processor or some other type of processor.” Chopra paragraph 80 lines 7-9 disclose “the processing circuitry may be embodied as or otherwise include one or more ASICs, FPGAs or the like.” At least ASICs and FPGAs are hardware processors.
Claim 1 further recites “a first-level feature creation module, configured to: receive the one or more channel inputs.” Chopra paragraph 38 lines 1-3 disclose “feature construction and selection may include feature selection as well as feature construction or feature generation.” Chopra paragraph 38 lines 11-14 disclose “Feature generation may include deriving features from select independent variables using aggregating functions such as minimum, maximum, average, standard deviation, kurtosis, skewness, variance, quantile or the like.” The independent variables are received inputs of respective input channels.
Claim 1 further recites “perform a feature creation operation on the one or more channel inputs; create the additional feature inputs; and provide the additional feature inputs to at least one of the one or more machine learning models.” Chopra paragraph 38 lines 11-14 disclose “Feature generation may include deriving features from select independent variables using aggregating functions such as minimum, maximum, average, standard deviation, kurtosis, skewness, variance, quantile or the like.” The independent variables are received inputs of respective input channels. Feature generation is a feature creation to create additional input features. The calculated average is one example of an additional input which is created.
Claim 1 further recites “wherein: the first-level feature creation operation performs a calculation on one or more aspects of the one or more channel inputs.” Chopra paragraph 38 lines 11-14 disclose “Feature generation may include deriving features from select independent variables using aggregating functions such as minimum, maximum, average, standard deviation, kurtosis, skewness, variance, quantile or the like.” Each aggregating function, and the calculated average in particular, is a calculation performed in respective input data.
Claim 1 further recites “and a combination module, configured to: receive the one or more machine learning model outputs; and produce a machine learning channel output.” Chopra paragraph 74 lines 1-4 disclose “outputting the ML model 118 for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data.” The predictions produced from the machine learning models is produced output of the machine learning channel.
Claim 1 further recites “wherein the machine learning system is configured to provide zero phase delay.” Examiner recognizes a person of ordinary skill in the art would interpret a “no-latency” filter with “zero phase delay” is a filter with a very small latency or delay. See MPEP §2111 regarding claim interpretation according to a person of ordinary skill in the art. See also Specification paragraph 19 last sentence.
Chopra paragraph 6 lines 9-11 disclose “This active feedback mechanism creates a real-time interactive [machine learning (ML)]] model.” A real-time model is a model with essentially zero phase delay.
Claim 1 further recites “and wherein the machine learning system is a no-latency filter.” Examiner recognizes a person of ordinary skill in the art would interpret a “no-latency” filter with “zero phase delay” is a filter with a very small latency or delay. See MPEP §2111 regarding claim interpretation according to a person of ordinary skill in the art. See also Specification paragraph 19 last sentence.
Chopra paragraph 6 lines 9-11 disclose “This active feedback mechanism creates a real-time interactive [machine learning (ML)]] model.” A real-time model is a model with essentially zero phase delay which acts with no-latency in its operation.
Claim 2 further recites “2. The machine learning system of claim 1, wherein the feature creation operation comprises one or more of: calculating a slew rate, calculating an average value, calculating a differential input value, performing filtering, and performing a transfer function.” From the above list of alternatives the Examiner is selecting “calculating an average value.”
Chopra paragraph 38 teaches:
feature construction and selection may include feature selection as well as feature construction or feature generation … Feature generation may include deriving features from select independent variables using aggregating functions such as minimum, maximum, average, standard deviation, kurtosis, skewness, variance, quantile or the like
Calculating an average for feature generation is a feature creation operation of calculating an average value.
Claim 3 further recites “3. The machine learning system of claim 1, further comprising one or more second-level feature creation modules, each configured to: receive at least one of the one or more machine learning model outputs; perform a feature creation operation on the one or more system inputs; create second-level additional feature outputs; and provide the second-level additional feature outputs to the combination module; wherein: the second-level feature creation operation performs a calculation on one or more aspects of at least one of the one or more machine learning model outputs.” Chopra paragraph 29 lines 7-8 disclose “allows the user to iteratively select or otherwise construct or generate features.” Iteratively generating features is performing the feature generation at least twice. Any second iteration of the feature generation is a second-level feature creation. Subsequent iterations have previously generated values of earlier feature generation iterations.
The remaining limitations recited a the same as the description of the first-level feature creation module described above. The second iteration of the feature generation includes all of steps of previous iterations and therefore includes all of the limitations as discussed above regarding the first feature creation module.
Dependent claim 4 is substantially similar to claim 2 above and is rejected for the same reasons.
Claim 7 further recites “7. The machine learning system of claim 1, wherein the one or more machine learning models comprises a single machine learning model.” Chopra title discloses “Machine Learning Model Development.” 
Claim 10 further recites “10. The machine learning system of claim 1, wherein the one or more hardware processors are a field-programmable gate array (FPGA) or an application specific integrated circuit (ASIC).” Chopra paragraph 79 discloses “The processing circuitry 902 may be a number of processors, a multi-core processor or some other type of processor.” Chopra paragraph 80 lines 7-9 disclose “the processing circuitry may be embodied as or otherwise include one or more ASICs, FPGAs or the like.” At least ASICs and FPGAs are hardware processors.
Claim 11 further recites “11. The machine learning system of claim 3, wherein: the first-level feature creation module is implemented in the one or more hardware processors; and the one or more second-level feature creation modules are implemented in the one or more hardware processors.” Chopra paragraph 79 discloses “The processing circuitry 902 may be a number of processors, a multi-core processor or some other type of processor.” Chopra paragraph 80 lines 7-9 disclose “the processing circuitry may be embodied as or otherwise include one or more ASICs, FPGAs or the like.” At least ASICs and FPGAs are hardware processors.
Claim 13 recites “13. A method of using a machine learning system to provide an output based on one or more channel inputs.” Chopra paragraph 74 lines 1-4 disclose “outputting the [Machine learning (ML)] model 118 for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data.” Producing predictions from dependent variables is producing a machine learning output based on one or more channel inputs.
Chopra paragraph 34 lines 1-4 disclose “a source 102 is a source of data of a system such as flight data for an aircraft recorded by an airborne flight recorder (e.g., QAR) with input from sensors or avionic systems onboard the aircraft.” Input from sensors is at least one example of data of an input channel.
Claim 13 further recites “the machine learning channel comprising one or more machine learning models each implemented in one or more hardware processors, a first-level feature creation module, and a combination module.” Chopra paragraph 79 discloses “The processing circuitry 902 may be a number of processors, a multi-core processor or some other type of processor.” Chopra paragraph 80 lines 7-9 disclose “the processing circuitry may be embodied as or otherwise include one or more ASICs, FPGAs or the like.” At least ASICs and FPGAs are hardware processors.
The first-level feature creation module and combination module are interpreted as respective software defined by their functions discussed below.
Claim 13 further recites “the method comprising: receiving, by a first-level feature creation module, one or more channel inputs; performing, by the first-level feature creation module, a feature creation operation on the one or more channel inputs; wherein the first-level feature creation operation provides a calculation of one or more aspects of the one or more channel inputs.” Chopra paragraph 2 discloses “a [Machine learning (ML)] model (also called a rule or a function) that maps input data (also called explanatory variables or predictors) to output data (also called dependent variables or response variables) according to a machine learning algorithm.” Input data is inputs of an input channel. Output data is produced output of the machine learning model.
Chopra paragraph 38 lines 11-14 disclose “Feature generation may include deriving features from select independent variables using aggregating functions such as minimum, maximum, average, standard deviation, kurtosis, skewness, variance, quantile or the like.” The independent variables are received inputs of respective input channels. Feature generation is a feature creation to create additional input features. The calculated average is one example of an additional input which is created.
Claim 13 further recites “calculating, by the first-level feature creation module, an additional feature outputs.” Chopra paragraph 38 lines 11-14 disclose “Feature generation may include deriving features from select independent variables using aggregating functions such as minimum, maximum, average, standard deviation, kurtosis, skewness, variance, quantile or the like.” Each aggregating function, and the calculated average in particular, is a calculation performed in respective input data.
Claim 13 further recites “providing, from the first-level feature creation module, the additional feature outputs to at least one of the one or machine learning models; receiving, by each of the one or more machine learning models: the one or more channel inputs; and the additional feature outputs.” Chopra paragraph 2 discloses “a [Machine learning (ML)] model (also called a rule or a function) that maps input data (also called explanatory variables or predictors) to output data (also called dependent variables or response variables) according to a machine learning algorithm.” Input data is inputs of an input channel. Output data is produced output of the machine learning model.
Chopra paragraph 38 lines 11-14 disclose “Feature generation may include deriving features from select independent variables using aggregating functions such as minimum, maximum, average, standard deviation, kurtosis, skewness, variance, quantile or the like.” The independent variables are received inputs of respective input channels. Feature generation is a feature creation to create additional input features. The calculated average is one example of an additional input which is created as output of the feature generation.
Claim 13 further recites “and receiving, by the combination module, the one or more machine learning model outputs; producing, by the combination module, a machine learning channel output.” Chopra paragraph 74 lines 1-4 disclose “outputting the ML model 118 for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data.” The predictions produced from the machine learning models is produced output of the machine learning channel.
Claim 13 further recites “wherein the machine learning system provides zero phase delay.” Examiner recognizes a person of ordinary skill in the art would interpret a “no-latency” filter with “zero phase delay” is a filter with a very small latency or delay. See MPEP §2111 regarding claim interpretation according to a person of ordinary skill in the art. See also Specification paragraph 19 last sentence.
Chopra paragraph 6 lines 9-11 disclose “This active feedback mechanism creates a real-time interactive [machine learning (ML)]] model.” A real-time model is a model with essentially zero phase delay.
Claim 13 further recites “and wherein the machine learning system is a no-latency filter.” Examiner recognizes a person of ordinary skill in the art would interpret a “no-latency” filter with “zero phase delay” is a filter with a very small latency or delay. See MPEP §2111 regarding claim interpretation according to a person of ordinary skill in the art. See also Specification paragraph 19 last sentence.
Chopra paragraph 6 lines 9-11 disclose “This active feedback mechanism creates a real-time interactive [machine learning (ML)]] model.” A real-time model is a model with essentially zero phase delay which acts with no-latency in its operation.
Dependent claims 14-16, 19, and 20 are substantially similar to claims 2-4, 7, and 10 above and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra as applied to claims 1 and 13 above, and further in view of US 2020/0317365 A1 Sherry, et al. [herein “Sherry”].
Claim 5 further recites “5. The machine learning system of claim 1, wherein the combination module is a multi-layer perceptron (MLP) machine learning model.” Chopra paragraph 39 discloses:
Examples of suitable machine learning algorithms include supervised learning algorithms, semi-supervised learning algorithms, unsupervised learning algorithms, active learning algorithms and the like. More specific examples include random forest, decision trees, logistic regression, support vector machines and the like.
But Chopra does not explicitly disclose multi-layer perception (MLP); however, in analogous art of developing machine learning models, Sherry paragraph 60 teaches:
The extracted features […] may be combined in a classification model trained using a machine learning approach such as …; linear regression algorithms; … multi-layer perceptron (MLP) ANNs.
An MLP machine learning approach used to combine extracted features is a combination module which is an MLP.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chopra and Sherry. One having ordinary skill in the art would have found motivation to use combining extracted features with a classification model into the system of machine learning model development for the advantageous purpose of predicting “the anomalous/non-anomalous statuses” of a flight. See Sherry paragraph 61.
Claim 6 further recites “6. The machine learning system of claim 1, wherein each of the one or more machine learning models is selected from the group consisting of: multi-layer perceptron (MLP), support vector regression (SVR), and linear regression.” From the above list of alternatives the Examiner is selecting “linear regression.”
Chopra paragraph 39 discloses:
Examples of suitable machine learning algorithms include supervised learning algorithms, semi-supervised learning algorithms, unsupervised learning algorithms, active learning algorithms and the like. More specific examples include random forest, decision trees, logistic regression, support vector machines and the like.
Logistic regression is similar to linear regression and support vector machines are similar to support vector regression. But Chopra does not explicitly disclose multi-layer perception (MLP); however, in analogous art of developing machine learning models, Sherry paragraph 60 teaches:
The extracted features […] may be combined in a classification model trained using a machine learning approach such as …; linear regression algorithms; … multi-layer perceptron (MLP) ANNs.
A linear regression algorithm is a linear regression.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chopra and Sherry. One having ordinary skill in the art would have found motivation to use combining extracted features with a classification model into the system of machine learning model development for the advantageous purpose of predicting “the anomalous/non-anomalous statuses” of a flight. See Sherry paragraph 61.
Claim 12 further recites “12. A controller, comprising the machine learning system of claim 1, wherein the controller is configured to: receive a command input; receive a condition input; and produce a command output based on the received values of the command input and the condition input.” Chopra does not explicitly disclose a controller; however, in analogous art of developing machine learning models, Sherry paragraph 38 lines 1-4 teaches “An Autopilot 108A and/or Autothrottle 108B of an Autopilot/Autothrottle Control system 108 may convert targets from the FMS 110 or MCP 400 into commands to the control surfaces 102.” Commands for the control surfaces are produced command output. Sherry paragraph 92 lines 7-11 disclose flight attributes. Respective flight attributes are command and condition inputs.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chopra and Sherry. One having ordinary skill in the art would have found motivation to use combining extracted features with a classification model into the system of machine learning model development for the advantageous purpose of predicting “the anomalous/non-anomalous statuses” of a flight. See Sherry paragraphs 61 and 93.
Dependent claim 17 is substantially similar to claim 5 above and is rejected for the same reasons.
Dependent claim 18 is substantially similar to claim 6 above and is rejected for the same reasons.
Double Patenting
Claims 1 and 13 have been amended to recite “wherein the machine learning system is configured to provide zero phase delay ….” Accordingly, Examiner withdraws the double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        16 November 2022